Citation Nr: 0428101	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  99-07 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to extension of a temporary total rating 
(T/TR) beyond January 31, 1999, based on surgery 
necessitating post-hospital convalescence for a lumbar 
laminectomy, pursuant to 38 C.F.R. § 4.30. 

2.  Entitlement to an increased rating for low back syndrome 
with degenerative disc disease (DDD) and a herniated nucleus 
pulposus (HNP) at L4-5, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for hemorrhoids with 
postoperative irrigation and drainage of a fistula, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
bilateral allergic conjunctivitis.

6.  Entitlement to an increased (compensable rating) for 
right hip degenerative changes.

7.  Entitlement to an increased (compensable) rating for a 
residual scar from a right wrist ganglion cystectomy.  

8.  Entitlement to an increased (compensable) rating for a 
left wrist ganglion cyst.

9.  Entitlement to an increased (compensable) rating for a 
left hand laceration repair scar.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from January 1973 to December 
1985, and from July 1991 to April 1992.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from May 1997, February 1999, August 1999, and 
January 2001 rating decisions of the RO.  

The May 1997 rating action assigned a 20 percent rating for 
the veteran's low back syndrome with DDD and a HNP at L4-5.  
A Notice of Disagreement (NOD) was received in June 1997, and 
a Statement of the Case (SOC) was issued later that month.  
In April 1998, a statement was received from the veteran that 
is accepted as a Substantive Appeal with respect to that 
issue.

The February 1999 rating action denied a compensable rating 
for hemorrhoids with postoperative irrigation and drainage of 
a fistula.  A NOD with that decision was received in March 
1999, and a SOC was issued subsequently that month.  A 
Substantive Appeal was received in April 1999.  In June 1999, 
the veteran testified during hearing before an RO hearing 
officer; a transcript of the hearing is of record.  By rating 
action of December 1999, the RO increased the rating for the 
veteran's hemorrhoid disability from 0 percent to 10 percent, 
effective March 27, 1998.  A Supplemental SOC (SSOC) was 
issued in December 1999.  

In the August 1999 rating, the RO granted a T/TR, under the 
provisions of 38 C.F.R. § 4.30, based on surgery 
necessitating post-hospital convalescence for a lumbar 
laminectomy, from mid-June through July 1999.  A NOD with the 
termination date of the T/TR (the veteran requested an 
extension of the T/TR beyond July 1999) was received in 
September 1999, and a SOC was issued subsequently that month.  
In his Substantive Appeal, received in October 1999, the 
veteran also requested a Board hearing at the RO.  By letters 
of November 1999 and May 2000, the RO requested that the 
veteran clarify his hearing request.  In December 1999, 
February 2000 and April 2000, the veteran indicated that he 
wanted a hearing before a hearing officer at the RO.  By 
letter of July 2000, the RO notified the veteran and his 
representative of a hearing that had been scheduled for him 
before a hearing officer at the RO for a date in September.  
By letter of September 2000, the veteran requested that the 
hearing be re-scheduled to a later date.  By letter of 
October 2001, the RO notified the veteran and his 
representative of a hearing that had been scheduled for him 
before a hearing officer at the RO for a date in November.  A 
November 2001 RO Decision Review Officer Conference Report 
indicates that the veteran cancelled the hearing.  

In the January 2001 rating action, the RO denied a rating in 
excess of 10 percent for hypertension; compensable ratings 
for bilateral allergic conjunctivitis, right hip degenerative 
changes, a residual scar from a right wrist ganglion 
cystectomy, a left wrist ganglion cyst, and a left hand 
laceration repair scar; and a TDIU.  A NOD with that decision 
was received in February 2001, and SOCs were issued in 
October 2001.  A Substantive Appeal was received in November 
2001.  A SSOC on all 10 issues was issued in August 2002.

In June 2002, the Board remanded the issues on appeal to the 
RO for additional development.  After accomplishing the 
requested development, to the extent possible, the RO 
continued the denial of the claims; hence, they have been 
returned to the Board for further appellate consideration.

The Board's decisions on the claim for an extension of a 
T/TR, and on the claims for increased ratings for 
hypertension, for hemorrhoids, for bilateral allergic 
conjunctivitis, and for right hip disability are set forth 
below.  The remaining claims are addressed in the remand 
following the decision; these matters are being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran when further action, on his 
part, is needed.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for an extension of a T/TR, and for 
increased ratings for service-connected hypertension, 
hemorrhoids, bilateral allergic conjunctivitis, and right hip 
disability have been accomplished. 

2.  The veteran has not experienced severe post-operative 
residuals from low back surgery in June 1999 that would 
warrant an extension of convalescence beyond July 31, 1999.  

3.  The veteran's hypertension, which requires the ongoing 
use of hypertensive medication for control, has been 
manifested by diastolic blood pressure readings of 
predominantly 100 and below.  

4.  The veteran's hemorrhoids are internal and external but 
do not result in persistent bleeding, anemia, fissures or 
loss of sphincter control.   

5.  The veteran's bilateral conjunctivitis is not manifested 
by active symptoms or identifiable residuals.

6.  The veteran's right hip disability is characterized by 
flexion limited to between 90 and 100 degrees, and subjective 
complaints of pain, especially on walking; there is no 
evidence of malunion, fracture of the femur or arthritic 
changes substantiated by x-ray.


CONCLUSIONS OF LAW

1.  The criteria for an extension of a T/TR under the 
provisions of 38 C.F.R. § 4.30, beyond July 31, 1999, for 
convalescence following lumbar laminectomy surgery, have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.30 (2003).

2.  The criteria for an evaluation greater than 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2003).  

3.  The criteria for an evaluation greater than 10 percent 
for hemorrhoids with postoperative irrigation and drainage of 
a fistula have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 
4.7, 4.113, Diagnostic Code 7316 (2003).  

4.  The criteria for a compensable evaluation for bilateral 
allergic conjunctivitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.84, Diagnostic Code 6018 (2003).

5.  Affording the veteran the benefit of the doubt, the 
criteria for a 10 percent rating for degenerative changes of 
the right hip have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 
4.7, 4.20, 4.31, 4.71a, Diagnostic Codes 5010, 5255 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims currently under consideration, has been 
accomplished. 

Through the rating decision, SOCs and SSOCs, the RO advised 
the veteran and his representative of the legal criteria 
governing his claims and the bases for the denial of the 
claims.  Additionally, as evidenced by various letters 
soliciting information and/or evidence (see, e.g., RO letters 
of March 2001 and March 2002), they have been given notice of 
the information and evidence needed to substantiate the 
claims, and, have been afforded opportunities to submit such 
information and evidence.  

The Board also finds that, via various RO correspondence, to 
include the March 2001 and March 2002 letters, which 
instructed the veteran to provide authorization to enable it 
to obtain any outstanding private medical records, and 
information to enable it to obtain any outstanding VA 
treatment records, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA, has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As indicated above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  
In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran both 
before and after the rating actions on appeal.  However, the 
Board finds that any lack of pre-adjudication notice with 
respect to the matters decided herein has not, in any way, 
prejudiced the appellant.  

As indicated above, the RO initially denied the claim for an 
increased rating for hemorrhoids, and the claim for an 
extension of a T/TR, prior to the enactment of the VCAA; 
hence, compliance with the applicable notice provisions prior 
to the initial adjudication of each of these claims was 
impossible.  That notwithstanding, the RO promptly notified 
the veteran of the pertinent legal authority governing, and 
the reasons for the denial of, each of these claims.  
Moreover, shortly after the RO's initial January 2001 denial 
of the claims for increased ratings for hypertension, 
allergic conjunctivitis, and the left hip disability (and 
prior to the issuance of the SOC on these issues), the RO, in 
March 2001, sent to the veteran a letter providing 
notification of the VCAA's enhanced duties to notify and 
assist, and otherwise substantially complying with the VCAA's 
notice provisions.  The veteran was given more than ample 
opportunity to respond, and, aside from the issuance of an 
SOC in October 2001-reflecting consideration of the same 
evidence considered at the time of the initial January 2001 
rating on the claims noted above-the RO did not again 
adjudicate any of these claims until more than one year after 
the March 2001 notice, in August 2002. 

The Board also finds that all necessary development on the 
claims currently under consideration has been accomplished.  
In response to RO letters in March 2001 and 2002, the veteran 
identified treatment through the VA medical system.  VA 
outpatient treatment records have been associated with the 
claims file, and, as indicated above, the RO has sought 
authorization to obtain any outstanding private outpatient 
treatment records.  Pertinent to these claims, the veteran 
was afforded VA examinations in May and September 1998, 
October 2000, May 2002 and August 2003.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  
Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims decided herein.  

II.  Extension of a Temporary Total Evaluation under 
38 C.F.R. § 4.30  

On June 14, 1999, the veteran was admitted to the VA hospital 
in Charleston, South Carolina with complaints of low back 
pain that radiated down his legs.  That same day, he 
underwent a lumbar laminectomy at L3, 4 and 5.  Post-
operatively he experienced some radicular pain down his leg.  
However, such resolved prior to discharge.  He was discharged 
on June 19, 1999 with instructions to keep his incision site 
dry and refrain from driving or lifting heavy objects for one 
week.  

In December 1999, the veteran filed a claim for a TDIU.  He 
alleged that he was unable to work since June 14, 1999.  
Prior to such time, he reported sporadic employment doing 
farm work.  

During an October 2000 VA examination, the veteran reported 
that he was a mechanic.  He complained of some tightness and 
soreness in the back and occasional pain shooting down his 
legs.  He could not sit in one place for a long time.  Upon 
physical examination, there was a healed midline scar that 
was tender to palpation.  The veteran was able to flex and 
extend his lumbosacral spine without any limitation.  
Straight leg raise was negative.  There were no focal motor 
or sensory deficits.  He could heel and toe walk without any 
difficulty.  

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge if the hospital 
treatment to the service connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) immobilization by cast, without surgery, of one major 
joint or more. 38 C.F.R. § 4.30(a).  Pursuant to 38 C.F.R. § 
4.30(b), extensions of 1, 2, or 3 months beyond the initial 3 
months may be made under § 4.30(a)(1), (2), or (3) and 
extensions of 1 or more months up to 6 months beyond the 
initial 6 month period may be made under § 4.30(a)(2) or (3).

In August 1999, the RO granted the veteran a one-month period 
of convalescence from June 14, 1999 through July 31, 1999.  
Hence, the question before the Board is whether the veteran 
is entitled to an extension of paragraph 30 benefits beyond 
that date.

In order for the veteran to be entitled to an extension of 
temporary total benefits, under 38 C.F.R. § 4.30(b), for 
convalescence beyond the initial period already granted, the 
evidence would have to establish that the veteran had surgery 
necessitating at least one month of convalescence (pursuant 
to 38 C.F.R. § 4.30(a)(1), and/or that he has severe 
postoperative residuals from surgery (pursuant to 38 C.F.R. 
§ 4.30(a)(2)).  [Parenthetically, the Board notes that the 
provisions of 38 C.F.R. § 4.30(a)(3), pertaining to 
immobilization by a cast without surgery, clearly are not 
applicable to the facts of this case].

In this case, there is no competent medical evidence to show 
that surgical convalescence greater than one month was 
required.  Rather, the records show that the veteran was 
hospitalized for 5 days and upon discharge was instructed to 
limit his activities for one week.  

Moreover, there is no medical evidence of severe 
postoperative residuals, as contemplated in 38 C.F.R. 
§ 4.30(a)(2).  As indicated above, examples of severe 
postoperative residuals from surgery include incompletely 
healed superficial wounds, stumps or recent amputations, and 
therapeutic immobilization of one major joint or more. 
Hospital records from the veteran's surgery do not show that 
there were any complications that had not resolved by the 
time of hospital discharge.  Residuals of the surgery did not 
result in a recent amputation or stump, and the veteran's low 
back did not result in therapeutic immobilization.  While 
there is evidence that the veteran continued to suffer from a 
painful back, there is no evidence that he required a 
wheelchair or crutches.  Accordingly, the Board finds that 
the veteran's post-surgical symptoms do not rise to the level 
of severe postoperative residuals as described or 
contemplated in 38 C.F.R. § 4.30.  Thus, in the absence of 
competent and persuasive medical evidence of severe 
postoperative residuals as contemplated in the governing 
regulation, there simply is no basis for the Board to extend 
the veteran's paragraph 30 benefits beyond the period already 
granted.

Consideration has been given to the veteran's contention that 
he is entitled to a temporary total evaluation beyond July 
31, 1999 because he was not employed.  While notations in the 
medical record as to the veteran's incapacity to work after 
surgery must be taken into account in the evaluation of a 
claim brought under the provisions of 38 C.F.R. § 4.30 (see 
Felden v. West, 11 Vet. App. 427, 430 (1998) and Seals v. 
Brown, 8 Vet. App. 291, 296-297 (1995)), the Board points out 
that, here, the medical evidence does not show that the 
veteran was totally disabled from work, other than 
restrictions for one week following the surgery.  The Board 
also notes that when the veteran was seen for an October 2000 
VA examination, he was able to flex and extend his back 
without limitation.  

Finally, the Board notes that, however well meaning, the 
veteran's and his representative's opinions as to the 
veteran's entitlement to a longer period of convalescence 
lack probative weight; as laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative opinion on a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

For all the foregoing reasons, the Board must conclude that 
the claim for an extension of a temporary total evaluation 
for convalescent purposes, beyond August 1, 1999, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).  



III.  Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A.  Hypertension

Service connection for hypertension was granted by a December 
1988 rating decision.  A 10 percent evaluation was assigned.  
In May 1997, the veteran claimed entitlement to an increased 
evaluation for his service-connected hypertension.  

The veteran was afforded a VA examination in October 2000.  
He reported that he had done well on anti-hypertensive 
medication.  However, there had been times when he had chest 
pains with associated shortness of breath.  There was no 
radiation of chest pain or nausea or vomiting.  He also 
denied any palpitations, dizziness or orthopnea, but reported 
occasional paroxysmal nocturnal dyspnea.  Upon examination, 
his blood pressure was 130/80.  His lungs were clear to 
auscultation bilaterally.  His heart had regular rate and 
rhythm without murmurs, rub or gallop. 

VA outpatient treatment records show that the veteran was 
prescribed hydro chlorothiazide for treatment of his 
hypertension.  Outpatient notes show blood pressure readings 
of 151/100 in July 2001, 151/81 in November 2001.  

During a May 2002 VA examination his blood pressure was 
174/108, 174/110 and 177/101.  

Additional VA outpatient notes show blood pressure readings 
of 150/93 in June 2002, 146/89 in February 2003, 157/93 and 
153/95 in July 2003 and 130/80 in August 2003.  The August 
2003 treatment record noted that the veteran still took 
hydrochlorothiazide for control of his hypertension.  

The veteran's hypertension is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Under such Diagnostic Code a 10 percent rating is warranted 
for hypertensive vascular disease (hypertension and isolated 
systolic hypertension) where diastolic pressure is 
predominantly 100 or more; systolic pressure is predominantly 
160 or more, or; the veteran has a history of diastolic 
pressure of predominantly 100 or more and requires continuous 
medication for control of hypertension.  A 20 percent rating 
is assigned for diastolic pressure which is predominantly 110 
or more, or; systolic pressure is predominantly 200 or more.  
A 40 percent rating is assigned for diastolic pressure that 
is predominantly 120 or more.  A 60 percent rating is 
assigned where diastolic pressure is predominantly 130 or 
more.  A note after the diagnostic code provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters or 
greater.  Isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.  

After careful review of the all of the evidence of record, 
the Board finds that the evidence does not support a finding 
in excess of the currently assigned 10 percent evaluation for 
the veteran's service-connected hypertension.  The relevant 
evidence on file demonstrates that while it is necessary for 
the veteran to maintain continuous hypertension medication to 
control his hypertension, diastolic pressures are 
predominantly less than 100 and systolic pressure less than 
200.  Furthermore, there is no medical evidence to show that 
the veteran's hypertension is manifested by diastolic 
pressures predominantly 120 or more with or without definite 
symptoms.

The Board acknowledges that the veteran diastolic pressure 
was measured at 110 during the July 2002 VA examination.  
However, additional readings taken at the time were less than 
110.  Furthermore, readings taken leading up to the VA 
examination and following the VA examination were less than 
100.  As such, the Board finds that the veteran's diastolic 
pressure is predominantly less than 100.  

Thus, the evidence of record indicates that criteria for a 20 
percent evaluation for hypertension are not met.  It 
logically follows that the criteria for any higher evaluation 
likewise are not met.  In reaching this decision, the Board 
has considered the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.  

B.  Hemorrhoids

During an October 2000 VA examination, the veteran reported 
burning anorectal pain at bowel movements daily and perianal 
puritus daily for the past few years.  There was scant to 
small-volume of rectal bleeding without complaints of fecal 
incontinence.  Examination revealed multiple perianal skin 
tags, consistent with external hemorrhoids and some scarring 
consistent with prior surgery.  There were no anal fissures.  
Proctoscopy revealed small internal hemorrhoids that were not 
thrombosed, actively bleeding, or irreducible.  He was 
diagnosed with external and internal hemorrhoids.  

VA outpatient treatment records in 2001 show that the veteran 
was prescribed hydrocortisone, Pramoxine and Proctofoam for 
daily treatment of hemorrhoids.  

During a May 2002 VA examination, the veteran's abdomen was 
soft, nontender and nondistended with normal bowel sounds.  
Hemorrhoids were noted.  
Finally, during a July 2003 VA examination, the veteran 
reported rectal bleeding once or twice a month.  He did not, 
however, have any bleeding or thrombosed hemorrhoids, 
internal hemorrhoids or external hemorrhoids.  He had good 
sphincter control and no fecal leakage.  His current 
medications were Colace and Metamucil.  Hemocult stool 
examination was negative.  He had no fissures or ulceration.  
However, a proctoscopic examination revealed hemorrhoids.  
The diagnosis was internal hemorrhoids.  

External or internal hemorrhoids are evaluated pursuant to 38 
C.F.R. § 4.114, Diagnostic Code 7336.  Assignment of a 10 
percent evaluation is contemplated where hemorrhoids are 
shown to be large or thrombotic, and where such are 
irreducible with excessive redundant tissue, and with 
evidence of frequent recurrences.  Where there is persistent 
bleeding and with secondary anemia or fissures, a 20 percent 
evaluation is warranted.  

The Board finds that the evidence shows that the veteran 
currently suffers from internal hemorrhoids and that has 
suffered from external hemorrhoids in the past.  The medical 
evidence shows that he takes prescribed medications for 
control of the condition but that such continue to recur 
despite such medications.  The Board finds, however, that 
this evidence is consistent with the 10 percent disability 
evaluation currently assigned; the competent medical evidence 
simply does not indicate that the criteria for a higher 
evaluation have been met.  In this regard, there is no 
evidence that the disability results in external or internal 
hemorrhoids with persistent bleeding and secondary anemia or 
fissures.  Rather, evidence during the recent July 2003 VA 
examination indicated that his hemorrhoids did not bleed and 
did not result in fissures.  As such the criteria for a 20 
percent evaluation under Diagnostic Code 7336 have not been 
met.  

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the veteran's disability.  
However, there is no competent evidence to indicate that the 
veteran's hemorrhoids result in impairment of sphincter 
control or stricture of the rectum and anus.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7332 and 7333.  Thus, a higher 
evaluation is not warranted under any of these diagnostic 
codes.  

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim for 
increase, and that the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

C.  Bilateral Allergic Conjunctivitis

The veteran seeks a compensable evaluation for his service-
connected bilateral allergic conjunctivitis.  

VA outpatient treatment reports from April 2000 to December 
2000 reveal no complaints of or treatment for bilateral 
allergic conjunctivitis.  

During a December 2000 VA eye examination, the veteran 
reported a history of drainage, redness and itching in both 
eyes.  Examination revealed uncorrected visual acuity of 
20/25 in the right eye and 20/30 in the left.  Each pupil was 
reactive and constricted to light without signs of papillary 
defect.  He did have a meibomian gland dysfunction.  However, 
the examiner opined that such was unlikely related to the 
veteran's history of conjunctivitis, which would like produce 
symptoms of watery and itchy dry eyes.  

VA treatment records from July to November 2001 show that the 
veteran was prescribed polyvinyl alcohol for his eyes.  

During a May 2002 VA examination, both pupils were equal, 
round, and reactive to light.  His extraocular muscles were 
intact.  An undilated fundoscopic examination revealed no 
acute changes.  His sclerae were somewhat injected.  There 
were no findings of current conjunctivitis.  

VA outpatient treatment records from May 2002 to July 2003 do 
not show recurrence of conjunctivitis.  

An August VA examination report included findings that the 
conjunctivae and cornea of both eyes were clear.  There was 
no pertinent diagnosis of a current eye disability.  

Historically, service connection was granted for bilateral 
allergic conjunctivitis by a September 1986 rating decision.  
The veteran's bilateral allergic conjunctivitis is currently 
rated as noncompensably disabling pursuant to 38 C.F.R. 
§ 4.84a, Diagnostic Code 6018.  Under 38 C.F.R. § 4.84a, 
Diagnostic Code 6018, active chronic conjunctivitis with 
objective symptoms, other than chronic trachomatous 
conjunctivitis, warrants a 10 percent evaluation.  After 
healing is complete, the disease should be rated on the basis 
of residual disability.  If there are no residuals, a 
noncompensable evaluation is assigned.  See 38 C.F.R. § 
4.84a, Diagnostic Code 6018 (2003).

In this case, there is no competent evidence to show current 
objective symptoms of chronic conjunctivitis.  Rather, recent 
VA examinations and outpatient treatment reports show normal 
conjuctiva.  While he did show a meibomian gland dysfunction 
in December 2000, the examiner opined that such was unrelated 
to his history of chronic conjunctivitis.  VA treatment 
records do show that the veteran is prescribed artificial 
tears for his condition.  However, there is no other evidence 
showing current residuals of conjunctivitis.  Accordingly, 
the Board finds that there is no competent evidence that the 
veteran suffers from active conjunctivitis with objective 
symptoms.  As such, a compensable evaluation is not 
warranted.  

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.  

D.  Right Hip

Service connection for disability characterized as 
degenerative changes of the right hip has been in effect 
since December 1985.  This appeal arises from a January 2001 
rating action that denied the veteran's claim for a 
compensable evaluation for the service-connected disability.  

Outpatient treatment records from April 2000 to November 2000 
reflect no complaints of or treatment for a right hip 
disability.  During an October 2000 VA examination, the 
veteran complained of low back pain radiating into his legs.  
On physical examination, there were no neurological deficits 
and the veteran was able to flex and extend his back without 
limitation.  There were no other findings or complaints 
pertinent to the veteran's right hip disability.  

Outpatient treatment records from July 2001 to November 2001 
reflect no complaints of or treatment for a right hip 
condition.  

During a May 2002 VA examination, the veteran reported that 
he injured his right hip in service while doing Tai Kwon Do.  
Since that time, he complained of intermittent pain, 
especially with walking.  Reportedly, he was able to "walk 
this off" and the pain would go away without serious 
problem.  Examination of the right hip revealed mild 
tenderness over the sacroiliac joint area.  He was able to 
perform 100 degrees of flexion, 35 degrees of external 
rotation, 20 degrees of internal rotation and 30 degrees of 
abduction.  The diagnosis was right buttock pain, pending 
review of radiographs.  

An x-ray examination revealed large ossicles projecting just 
inferior to the right femoral head.  Such had increased in 
size since a 1986 examination.  However, joint spacing was 
maintained and there was no evidence of arthritic change.  

VA outpatient treatment records from 2002 to July 2003 do not 
reflect complaints or treatment for a right hip condition.  
They do, however, show, continuous complaints of low back 
pain.  

During an August 2003 VA examination, the veteran reported 
hip pain and difficulty walking long distances.  If he got 
pain, he would sit for 5 to 10 minutes, then could walk 
again.  Examination of the right hip showed 90 degrees of 
flexion, 65 degrees of abduction, 45 degrees of external 
rotation, 10 degrees of internal rotation, 10 degrees of 
adduction, all performed without pain.  The examiner found no 
evidence of intra-articular hip pathology and opined that hip 
pain was secondary to the veteran's lumbar spine condition.  

An x-ray examination revealed areas of soft tissue 
calcification located between the proximal aspect of the 
right femur and the right ischial tuberosity.  This was noted 
to be radiographically similar to the May 2002 x-ray.  There 
were no other abnormalities of the right hip.  

The veteran's right hip disability is rated as noncompensably 
(zero percent) disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5255, which indicates arthritis 
evaluated as analogous to impairment of the femur.  See 
38 C.F.R. §§ 4.20, 4.27.   

Diagnostic Code 5010 pertains to traumatic arthritis.  
Traumatic arthritis is, in turn, is rated as degenerative 
arthritis under Diagnostic Code 5003, which is rated on the 
basis of limitation of motion for the specific joint involved 
(here, Diagnostic Code 5252).   

Limitation of flexion of either thigh to 45 degrees warrants 
a 10 percent evaluation.  Limitation of flexion of the thigh 
to 30 degrees warrants a 20 percent evaluation.  A 30 percent 
evaluation requires that flexion be limited to 20 degrees.  A 
40 percent evaluation requires that flexion be limited to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2003).  

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2003).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. Brown, 8 Vet. App.  
202, 204-7 (1995).  

As regards limitation of motion, the evidence shows that the 
veteran could flex his hip to 100 degrees in May 2002 and 90 
degrees in August 2003.  There is no evidence that flexion of 
the hip is limited to 45 degrees or greater.  Hence, a 
compensable rating under Diagnostic Code 5252 is not 
warranted.  

The Board also has considered the applicability of the 
specific provisions of Diagnostic Code 5003.  However, in 
this case, actual arthritis of the right hip has not been 
substantiated by x-ray findings.  In this regard, the Board 
notes that reports of x-ray in May 2002 and August 2003 note 
no findings of arthritis.  While Diagnostic Code 5003 
provides for a 10 percent evaluation when limitation of 
motion for the specific joint is noncompensable, such is 
premised upon the finding of arthritis "substantiated by x-
ray findings".  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Accordingly, as there is no competent evidence of x-ray 
findings of arthritis, assignment of a 10 percent evaluation 
under Diagnostic Code 5003 is not warranted.  

Given the above, the RO has evaluated the veteran's 
disability as analogous to impairment of the femur, under 
Diagnostic Code 5255.  Under that diagnostic code, a 10 
percent evaluation is warranted for malunion of the femur 
with slight knee or hip disability.  A 20 percent evaluation 
is assignable for malunion with moderate knee or hip 
disability.  A 30 percent evaluation is assignable for 
malunion with marked knee or hip disability.  A 60 percent 
evaluation is assignable for a fracture of the surgical neck 
of the femur, with a false joint.  A 60 percent evaluation is 
also assignable for a fracture of the shaft or anatomical 
neck of the femur, with nonunion, without loose motion, and 
weight bearing preserved with the aid of a brace.  An 80 
percent evaluation is assignable for a fracture of the shaft 
or anatomical neck of the femur, with nonunion, with loose 
motion (spiral or oblique fracture).  See 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5255.

In this case, there is no actual evidence veteran's hip 
disability results in any impairment of the femur, to include 
x-rays in 2002 and 2003. The Board emphasizes, however, that 
the veteran is rated under this diagnostic code by analogy.  
Notwithstanding the absence of impairment of the femur, the 
Board finds that, given the veteran's overall right hip 
disability-consisting primarily of slight limitation of 
flexion, and subjective complaints of pain, to include with 
repeated use (i.e., after extended walking)-and with 
consideration of the 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, 
factors, and application of the benefit-of-the-doubt 
doctrine, the Board finds that the criteria for the minimum 
compensable 10 percent, but no higher, evaluation for 
service-connected right hip disability are met.  

In this regard, the Board notes that veteran experiences 
right hip pain, and the Board has, as is required, considered 
the effect of pain, and other factors, in evaluating the 
veteran's disability.  See 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-207.  The veteran has reported 
experiencing pain, to include on motion, especially walking, 
and objectively, there was right hip tenderness during the 
May 2002 VA examination.  While an August 2003 VA examiner 
found no evidence of intra-articular hip pathology and opined 
that hip pain was secondary to the veteran's lumbar spine 
condition, some hip changes have been noted on x-ray, and the 
Board resolves reasonable doubt in the veteran's favor on the 
question of whether hip pain is associated with an actual hip 
(versus lumbar spine) disability.  However, the Board finds 
that the 10 percent rating granted herein compensates the 
veteran for any functional loss, in addition to that shown 
objectively, to include on repeated use.  There is no 
indication that the veteran's hip pain is so disabling as to 
warrant more than the 10 percent rating assigned herein.  
During the August 2003 examination, the veteran was able to 
perform flexion to 90 degrees without evidence of pain.  The 
examiner further found no evidence of fatiguability or 
incoordination.  

As such, even after consideration of the factors set forth in 
38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-207, 
and the benefit-of-the-doubt doctrine, the Board finds that 
the criteria for a 10 percent, but no higher, evaluation for 
service-connected right hip disability are met.  

ORDER

Extension of a temporary total rating beyond August 1, 1999, 
for convalescence following lumbar laminectomy surgery in 
June 1999, pursuant to 38 C.F.R. § 4.30, is denied.

An evaluation greater than 10 percent for hypertension is 
denied.  

An evaluation greater than 10 percent for hemorrhoids with 
postoperative irrigation and drainage of a fistula is denied.  

A compensable evaluation for bilateral allergic 
conjunctivitis is denied.  

A compensable evaluation for right hip degenerative changes 
is denied.  



REMAND

The Board finds that additional development is warranted 
prior to the evaluations of the veteran's service-connected 
low back syndrome, ganglion of the left wrist, the residual 
scar from a right wrist ganglion cystectomy, and a left hand 
laceration repair scar.  

The Board notes, initially, that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

As regards the low back, the Board notes that the veteran 
claims entitlement to a disability evaluation greater than 20 
percent for his service-connected low back syndrome with 
degenerative disc disease and herniated nucleus pulposus at 
L4-5.  While the veteran was afforded a VA examination in 
August 2003, unfortunately, the examination results are 
insufficient for rating purposes.  In the prior June 2002, 
the Board requested that the examiner render findings 
pertinent to the revised criteria for evaluating 
intervertebral disc syndrome.  However, no specific findings 
in this regard were made.  

Moreover, since the June 2002 remand, the rating criteria for 
evaluation of disabilities of the spine were again changed, 
effective September 26, 2003.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  In light of the recent change in the 
rating criteria, another examination is warranted for this 
reason as well.  

As regards the claims for increased ratings for the veteran's 
service-connected ganglion of the left wrist, for the 
residual scar from aright wrist ganglion cystectomy, and for 
the laceration repair scars, these matters previously were 
remanded to the RO in June 2002 for purposes of obtaining a 
new VA examination.  The Board requested that the examiner 
render findings consistent with the revised rating criteria 
for evaluating skin diseases, to include scars.  However, 
review of the August 2003 examination report does not reveal 
that these specific service-connected disabilities were 
evaluated; hence, the requested findings were not rendered.  
As such, a remand for a new skin examination also is 
warranted.  

Hence, the RO should arrange for the veteran to undergo 
appropriate examinations to obtain findings needed to resolve 
the increased rating issues remaining on appeal.   The 
veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, will result in a 
denial of the increased rating claim(s).  See 38 C.F.R. § 
3.655(b) (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination sent to 
him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain all outstanding treatment records.  The 
claims file reflects that the veteran has received pertinent 
medical treatment from the VA Medical Center (VAMC) in 
Columbia, South Carolina.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v.  West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain all outstanding medical records from that 
facility, following the procedures prescribed in 38 C.F.R. § 
3.159(c)(1) (2003), as regards requesting records from 
Federal facilities.  

The RO should also give the veteran and his representative 
another opportunity to present information and/or evidence 
pertinent to the claims remaining on appeal, notifying him 
that he has a full one-year period for response.  See 
38 U.S.C.A § 5103; but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that the VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO should also request the veteran 
to submit all evidence in his possession (of which he was not 
previously notified).  After providing the required notice, 
the RO should obtain any additional evidence for which he 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  [Parenthetically, the Board notes that, as the claim 
for a TDIU is inextricably intertwined with the claim for 
increase, the Board must defer consideration of that claim 
pending the completion of the actions requested on the claims 
for increase.  The SSOC that provides the reasons and bases 
for the RO's determinations must include citation to all 
applicable revised criteria for evaluating the veteran's 
service-connected low back, left wrist ganglion cyst, 
residual scar from a right wrist ganglion cystectomny, and 
left hand laceration repair scar.  

While the Board regrets that another remand of the matters 
will further delay a final decision on these claims, the 
Board finds that such action is necessary to ensure that the 
appellant is afforded full due process of law.  

Accordingly, these matters are hereby REMANDED to the RO (via 
the AMC) for the following action:  

1.  The RO should request that the 
Columbia VAMC furnish copies of all 
records of medical treatment for and/or 
evaluation of the veteran's low back and 
right and left hands and wrists from 
January 2002 to the present.  The RO 
should follow the procedures prescribed 
in 38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder.  

2.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo VA neurological and 
orthopedic examinations of his low back.  
The neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner in conjunction with 
his examination of the veteran.  The 
entire claims file, to include a complete 
copy of this RREMAND, must be made 
available to each physician designated to 
examine the veteran, and the examination 
reports should include discussion of his 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Each examiner should set forth 
all examination findings, together with 
the complete rationale for the comments 
and opinions expressed, in a printed 
(typewritten) report.  

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
low back condition, to specifically 
include sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk and bowel or 
bladder impairment.  

The orthopedic examiner should conduct 
range of motion testing of the low back 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
He/she should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
He should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use of the 
low back and left knee; to the extent 
possible, he should express such 
functional loss in terms of additional 
degrees of limited motion of the low 
back.

Considering all neurological and 
orthopedic examination findings, the 
physician should also comment as to the 
extent, severity, and duration of 
"incapacitating episodes" over the last 
12 months.  The examiner should also 
comment as to the existence and extent of 
any ankylosis of the lumbar spine.  
Finally, the examiner should render an 
opinion as to whether the veteran's low 
back problems consist of separate and 
distinct neurological and orthopedic 
disability, capable of being separately 
evaluated; if so, the examiner should 
provide an assessment as to the severity 
of each disability.  

3.  The RO should arrange for the veteran 
to undergo a VA dermatological 
examination of his service-connected 
ganglion of the left wrist, residual scar 
from a right wrist ganglion cystectomy, 
and left hand laceration repair scar.  
The entire claims file,  to include a 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the examination 
reports should include discussion of his 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Each examiner should set forth 
all examination findings, together with 
the complete rationale for the comments 
and opinions expressed, in a printed 
(typewritten) report.  

As regards each scar and cyst, the 
examiner should provide the length and 
width of each, as well as its area in 
terms of square inches or centimeters.  
The examiner should render specific 
findings, with respect to each scar and 
cyst, as to whether it is deep (with 
underlying soft tissue damage), 
superficial (not associated with 
underlying soft tissue damage), unstable, 
or tender and/or painful on objective 
demonstration.  Further, the examiner 
should indicate whether any scar or cyst 
causes limited motion or other function 
of the part affected, and, if so, whether 
such limitation is (a) less than 
moderate, (b) moderate, (c) moderately 
severe, or (d) severe.  

4.  If the appellant fails to report to 
any scheduled examination(s), the RO 
should obtain and associate with the 
record (a) copy(ies) of any notice(s) of 
the date and time of the examination(s) 
sent to the veteran by the pertinent VA 
medical facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
increased ratings for service-connected 
low back syndrome with degenerative disc 
disease and herniated nucleus pulposus at 
L4-5, for ganglion cyst of the left 
wrist, for a residual scar from a right 
wrist ganglion cystectomy, and for a left 
hand laceration repair scar, as well as 
the claim for TDIU, in light of all 
pertinent evidence and legal authority.  
If the veteran does not report to any 
scheduled examination(s), the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate; otherwise, 
the RO should apply all former and 
revised applicable rating criteria for 
evaluating the disabilities under 
consideration. 

8.  If any benefit sought on appeal 
remains denied, the RO must issue to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



